             Case 21-10474-MFW   Doc 151-2   Filed 03/29/21   Page 1 of 8




                                   EXHIBIT B

                                    Blackline




27913974.1
                       Case 21-10474-MFW                Doc 151-2        Filed 03/29/21         Page 2 of 8




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                          Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                           (Jointly Administered)
                                            Debtors.1
                                                                           Ref. Docket No. ____80


                ORDER AUTHORIZING RETENTION AND EMPLOYMENT OF
         HOULIHAN LOKEY CAPITAL, INC. AS INVESTMENT BANKER TO THE DEBTORS
                        EFFECTIVE AS OF THE PETITION DATE

                  Upon the application (the “Application”)2 of the Debtors for entry of an order pursuant to

         sections 327 and 328(a) of the Bankruptcy Code, Bankruptcy Rules 2014 and 2016, and Local

         Rules 2014-1 and 2016-2, authorizing the employment and retention of Houlihan Lokey Capital,

         Inc. (“Houlihan Lokey”) as its investment banker pursuant to the terms of the Engagement

         Agreement, a copy of which is attached hereto as Exhibit 1; and the Court having considered the

         Application and the Mason Declaration; and the Court finding that (a) the terms and conditions of

         Houlihan Lokey’s employment set forth in the Engagement Agreement (including the Fee and



         1   The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
             Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
             (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
             (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
             Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
             (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
             Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
             (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
             Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
             Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
             Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
             Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
         2   Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application or the
             Engagement Agreement, as applicable.
27882020.2
                      Case 21-10474-MFW          Doc 151-2      Filed 03/29/21     Page 3 of 8




         Expense Structure) as modified by this Order, are reasonable as required by section 328(a) of the

         Bankruptcy Code; (b) Houlihan Lokey (i) does not hold or represent an interest adverse to the

         interest of the estate; and (ii) is a “disinterested person” as that term is defined under section

         101(14) of the Bankruptcy Code; (c) except as authorized herein, the Application and the Mason

         Declaration are in full compliance with applicable provisions of the Bankruptcy Code, the

         Bankruptcy Rules, and the Local Rules; and (d) notice of the Application was due and proper under

         the circumstances; and after due deliberation, and good and sufficient cause appearing therefore,

         IT IS HEREBY ORDERED THAT:

                1.      The Application is GRANTED as set forth herein

                2.      The Debtors are authorized to retain and employ Houlihan Lokey as their

         investment banker pursuant to sections 327 and 328(a) of the Bankruptcy Code, Bankruptcy Rules

         2014 and 2016, and Local Rules 2014-1 and 2016-2, effective as of the Petition Date, on the terms

         and conditions set forth in the Engagement Agreement and the Application, and are directed to

         perform their obligations set forth therein, except as expressly modified herein.

                3.      None of the fees payable to Houlihan Lokey shall constitute a “bonus” or fee

         enhancement under applicable law.

                4.      The compensation, fees, and expenses payable to Houlihan Lokey pursuant to the

         Engagement Agreement, together with the indemnification, reimbursement of expenses, and

         contribution obligations owed to Houlihan Lokey and any other HL Party under the Engagement

         Agreement, shall be subject to review only pursuant to the standard of review set forth in section

         328(a) of the Bankruptcy Code and shall not be subject to the standard of review set forth in section

         330 of the Bankruptcy Code or any other standard of review.




27882020.2

                                                          2
                      Case 21-10474-MFW          Doc 151-2      Filed 03/29/21     Page 4 of 8




                5.      Notwithstanding anything to the contrary in this Order, the Application, or the

         Engagement Agreement, the U.S. Trustee shall retain the right to object to the compensation, fees,

         and expenses to be paid to Houlihan Lokey pursuant to the Application and the Engagement

         Agreement, including the Monthly Fee and the Transaction Fee(s), based on the reasonableness

         standard provided for in section 330 of the Bankruptcy Code. This Order and the record relating

         to the Court’s consideration of the Application shall not prejudice or otherwise affect the rights of

         the U.S. Trustee to challenge the reasonableness of Houlihan Lokey’s compensation, fees, and

         expenses under sections 330 and 331 of the Bankruptcy Code. Accordingly, nothing in this Order

         or such record shall constitute a finding of fact or conclusion of law binding the U.S. Trustee, on

         appeal or otherwise, with respect to the reasonableness of Houlihan Lokey’s fees.

                6.      The Debtors are authorized to compensate and reimburse Houlihan Lokey pursuant

         to the terms of the Engagement Agreement, as modified by the Application and this Order, subject

         to the procedures set forth in the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and

         any other applicable orders of this Court.

                7.      In light of the services to be provided by Houlihan Lokey and the compensation

         structure in the Engagement Agreement, Houlihan Lokey and its professionals shall be excused

         from: (i) any requirement to maintain or provide detailed time records in accordance with

         Bankruptcy Rule 2016(a), Local Rule 2016-2, and the fee guidelines established by the United

         States Trustee (the “U.S. Trustee Guidelines”); and (ii) conforming with a schedule of hourly

         rates for its professionals. Instead, notwithstanding that Houlihan Lokey does not charge for its

         services on an hourly basis, Houlihan Lokey will nonetheless maintain reasonably detailed time

         records in 0.5 hour increments containing descriptions of those services rendered for the Debtors,




27882020.2

                                                          3
                      Case 21-10474-MFW           Doc 151-2   Filed 03/29/21     Page 5 of 8




         and the individuals who provided those services, and will present such records together with its

         fee applications filed with the Court.

                8.      In the event that, during the pendency of this case, Houlihan Lokey seeks

         reimbursement for any attorneys’ fees and/or expenses pursuant to the Application and the

         Engagement Agreement, the invoices and reasonably detailed supporting time records from such

         attorneys shall be included in Houlihan Lokey’s own fee applications and such invoices and time

         records shall be subject to the U.S. Trustee Guidelines and approval of the Bankruptcy Court under

         the standards of sections 330 and 331 of the Bankruptcy Code, without regard to whether such

         attorney has been retained under section 327 of the Bankruptcy Code and without regard to

         whether such attorney’s services satisfy section 330(a)(3)(C) of the Bankruptcy Code.

         Notwithstanding any provision to the contrary in the Engagement Agreement, the Debtors shall

         have no obligation to reimburse Houlihan Lokey for its attorney fees or attorney expenses incurred

         in defending Houlihan Lokey’s fee applications filed with the Bankruptcy Court.

                9.      The Debtors shall be bound by the indemnification, contribution, reimbursement

         and exculpation provisions set forth in the Engagement Agreement, subject during the pendency

         of these cases to the following:

                            a. Subject to the provisions of subparagraphs (b) and (c) below, the Debtors
                               are authorized to indemnify, and shall indemnify, the HL Parties for any
                               claims arising from, related to, or in connection with the services to be
                               provided by Houlihan Lokey as specified in the Application, but not for any
                               claim arising from, related to, or in connection with Houlihan Lokey’s post-
                               petition performance of any other services (other than those in connection
                               with the engagement), unless such post-petition services and
                               indemnification therefor are approved by this Court.
                            a. No Indemnified Agent (as that term is defined in the Agreement) shall be
                               entitled to indemnification, contribution or reimbursement pursuant to the
                               Agreement for services, unless such services and the indemnification,
                               contribution or reimbursement therefore are approved by this Court.



27882020.2

                                                         4
             Case 21-10474-MFW        Doc 151-2      Filed 03/29/21      Page 6 of 8




                 b. The Debtors shall have no obligation to indemnify any HL Party (as defined
                    in the Engagement Agreement)Indemnified Agent, or provide contribution
                    or reimbursement to any HL PartyIndemnified Agent, for any claim or
                    expense that to the extent it is either : (i) judicially determined (the
                    determination having become final and no longer subject to appeal) to have
                    arisen from such HL Party’s bad faith, any Indemnified Agent’s gross
                    negligence or , willful misconduct, or bad faith; (ii) for a contractual dispute
                    in which the Debtors allege the breach of such HL Party’s [Firm’s]
                    contractual obligations if the , unless this Court determines that
                    indemnification, contribution, or reimbursement would not be permissible
                    pursuant to In re United Artists Theatre Co.Company, 315 F.3d 217 (3d Cir.
                    2003), ; or (iii) settled prior to a judicial determination as to the exclusions
                    set forth in clauses (i) and (ii) above, but determined by this Court, after
                    notice and a hearing pursuant to subparagraph (c) infra, hereof to be a claim
                    or expense for which such HL Party is not entitled to the Indemnified Agent
                    should not receive indemnity, contribution, or reimbursement under the
                    terms of the Engagement Agreement , as modified by this Order.

                 c. If, before the earlier of (i) the entry of an order confirming a chapter 11 plan
                    in these the Chapter 11 Cases (that order having become a final order no
                    longer subject to appeal), and (ii) the entry of an order closing these the
                    Chapter 11 Cases, any HL Party an Indemnified Agent believes that it is
                    entitled to the payment of any amounts by the Debtors on account of the
                    Debtors’ indemnification, contribution and/or reimbursement obligations
                    under the Engagement Agreement (as modified by this Order), including,
                    without limitation, the advancement of defense costs, such HL Party the
                    Indemnified Agent must file an application therefor in this Court, and the
                    Debtors may not pay any such amounts to such HL Party the Indemnified
                    Agent before the entry of an order by this Court approving the
                    payment. This subparagraph (c) is intended only to specify the period
                    during of time under which the this Court shall have jurisdiction over any
                    request for fees and expenses by any HL Party Indemnified Agent for
                    indemnification, contribution, and/or reimbursement, and not a provision
                    limiting the duration of the Debtors’ obligation to indemnify , or make
                    contributions or reimbursements to , the HL PartiesIndemnified Agents. All
                    parties in interest shall retain the right to object to any demand by any
                    Indemnified Agent for indemnification, contribution and/or reimbursement.

                 d.No HL Party shall be entitled to indemnification, contribution or
                    reimbursement pursuant to the Engagement Agreement for services other
                    than the services provided under the Engagement Agreement, unless such
                    services and the indemnification, contribution or reimbursement therefor
                    are approved by this Court.




27882020.2

                                               5
                      Case 21-10474-MFW            Doc 151-2     Filed 03/29/21     Page 7 of 8




                10.       Notwithstanding any provision in the Engagement Agreement to the contrary, the

         contribution obligations of the HL Parties shall not be limited to the aggregate amount of fees

         actually received by Houlihan Lokey from the Debtors pursuant to the Engagement Agreement.

                11.       Notwithstanding anything to the contrary in this Order, the Application or the

         Engagement Agreement, no compensation shall be paid to Houlihan Lokey absent an order of this

         Court approving a fee application, except that the Debtors are authorized to pay the Monthly Fee

         to Houlihan Lokey each month when required under the Engagement Agreement without a prior

         fee application.

                12.       The Debtors are authorized to take all actions necessary to effectuate the relief

         granted pursuant to this Order.

                13.       The terms and conditions of this Order shall be immediately effective and

         enforceable upon its entry, notwithstanding the possible applicability of Bankruptcy Rule 6004,

         7062, or 9014.

                14.       The relief granted herein shall be binding upon any chapter 11 trustee appointed in

         the Chapter 11 Cases, or upon any chapter 7 trustee appointed in the event of a subsequent

         conversion of the Chapter 11 Cases to cases under chapter 7.

                15.       To the extent that this Order is inconsistent with the Engagement Agreement, the

         terms of this Order shall govern.

                16.       This Court shall retain jurisdiction to construe and enforce the terms of this Order.




27882020.2

                                                            6
             Case 21-10474-MFW   Doc 151-2   Filed 03/29/21   Page 8 of 8




                                    Exhibit 1

                             Engagement Agreement




27882020.2
